This appeal has been pending in this court since the 30th day of April, 1918. On the 7th day of June, 1919 the case was called for submission. No appearance was made at that time by counsel representing plaintiff in error to orally argue the cause nor has any brief been filed in behalf of plaintiff in error. At the time the cause was submitted the Attorney General filed a motion to affirm the same for failure to diligently prosecute the appeal.
It is apparent that this appeal has been abandoned. The motion of the Attorney General to affirm the judgment for failure to diligently prosecute the appeal is sustained and the judgment of conviction is affirmed. Mandate forthwith.